TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 15, 2022



                                       NO. 03-21-00501-CV


                                    Tony Dinwiddie, Appellant

                                                  v.

                Margaret Danielle Pottin and Jennifer Ann Francis, Appellees




          APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
               AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE
                  DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on October 1, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.